


110 HR 1531 IH: Video Game Decency Act of

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1531
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2007
			Mr. Upton (for
			 himself and Mr. Rush) (both by
			 request): introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit deceptive acts and practices in the content
		  rating and labeling of video games.
	
	
		1.Short titleThis Act may be cited as the
			 Video Game Decency Act of
			 2007.
		2.Requirements for
			 content rating of video gamesIt shall be unlawful for any person to ship
			 or otherwise distribute in interstate commerce any video game that contains a
			 rating label containing an age-based content rating for that video game where
			 the person, with the intent of obtaining a less restrictive age-based content
			 rating, failed to disclose content of the video game that was required to be
			 disclosed to the independent ratings organization that assigned such age-based
			 content rating, and which resulted in the video game receiving a
			 less-restrictive age-based content rating than it otherwise would have
			 resulted.
		3.Unfair or
			 Deceptive Act or PracticeA
			 violation of section 2 shall be treated as an unfair or deceptive act or
			 practice affecting commerce within the meaning proscribed in section 5(a)(1) of
			 the Federal Trade Commission Act (15 U.S.C. 45(a)(1)), and shall be treated by
			 the Commission as a violation of a rule under section 18(a) of such Act.
		4.DefinitionsAs used in this Act—
			(1)the term age-based content
			 rating means the classification assigned by an independent rating
			 organization to a video game for the purpose of informing consumers about the
			 potential suitability of a video game for particular age groups;
			(2)the term content, with
			 respect to a video game, means—
				(A)the software
			 contained in the video game that is capable of rendering, depicting,
			 displaying, or activating scenes, images, words, or sounds on a computer or
			 telecommunication device; and
				(B)any scenes, images, words, or sounds
			 contained in the video game;
				(3)the term independent rating
			 organization means the Entertainment Software Rating Board or any other
			 organization that assigns age-based content ratings for video games; and
			(4)the term video game means
			 any product, whether distributed electronically or through a tangible device,
			 consisting of data, programs routines, instructions, applications, symbolic
			 languages, or similar electronic information (collectively referred to as
			 software) that controls the operation of a computer or
			 telecommunication device and that enables a user to interact with a computer
			 controlled virtual environment for entertainment purposes.
			5.Effect on other
			 lawsThis Act supersedes any
			 provision of a statute, regulation, or rule of a State or political subdivision
			 of a State that regulates the rating of video game content, or regulates the
			 sale, rental, or display of a video game on the basis of the video game’s
			 constitutionally protected content.
		
